Citation Nr: 1750809	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine on an extraschedular basis. 

2.  Entitlement to an increased rating for radiculopathy of the bilateral lower extremities on an extraschedular basis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability for the period covering May 2010 to November 29, 2011, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from October 1959 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted the Veteran service connection for his degenerative disc disease at 20 percent disabling, and a March 2011 rating decision of the Detroit, Michigan RO, which granted the Veteran separate compensable ratings for his bilateral lower extremity radiculopathy.  Additionally, a June 2017 Decision Review Officer Decision granted the Veteran TDIU with an effective date of November 29, 2011. 

In May of 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This claim was previously before the Board in August 2017, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

 

FINDING OF FACT

In an October 2017 correspondence, the Veteran withdrew his claim for entitlement to an increased rating for degenerative disc disease of the lumbar spine on an extraschedular basis, entitlement to an increased rating for bilateral lower extremity radiculopathy on an extraschedular basis, and his claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability for the period covering May 2010 to November 29, 2011, on an extraschedular basis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the Veteran's claim for entitlement to an increased rating for degenerative disc disease of the lumbar spine on an extraschedular basis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);  38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal for the Veteran's claim for entitlement to an increased rating for bilateral lower extremity radiculopathy on an extraschedular basis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);  38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a Substantive Appeal for the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability for the period covering May 2010 to November 29, 2011, on an extraschedular basis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in an October 2017 written notice to the RO, the Veteran withdrew his claims for an increased rating for degenerative disc disease of the lumbar spine on an extraschedular basis, entitlement to an increased rating for bilateral lower extremity radiculopathy on an extraschedular basis, and his claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability for the period covering May 2010 to November 29, 2011, on an extraschedular basis.  As the withdrawals were received by VA prior to the issuance of a final decision as to these issues, the Board accordingly finds that there remains no allegation of error of fact or law for appellate consideration


ORDER

The appeal of the denial of an increased rating for degenerative disc disease of the lumbar spine on an extraschedular basis is dismissed. 

The appeal of the denial of an increased rating for bilateral lower extremity radiculopathy on an extraschedular basis is dismissed.

The appeal of the denial of entitlement to a total disability rating based on individual unemployability due to service-connected disability for the period covering May 2010 to November 29, 2011, on an extraschedular basis is dismissed.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


